Title: To Alexander Hamilton from Colonel Timothy Pickering, 18 January 1781
From: Pickering, Timothy
To: Hamilton, Alexander



Dr. Sir
[Newburgh, New York] Jany. 18. 1781.

In my conversation with the General about the ox-teams to be provided for the next campaign, I forgot one capital question. At what time shall the teams be ready to join the army? Or rather (as they will be collected at different distances) on what day shall they be engaged to be at any certain Rendezvous? They will have only pasturage for their support, which will not be sufficient till towards the last of May or first of June. As they can only be procured on hire, the later they assemble, consistent with the service, the better.Be pleased to favour me with his Excellency’s determination by Millet.
Yr most obed. servt
T. Pickering   Q M G
Colo. Hamilton
